                     Case 1:20-mc-91192-WGY Document 2-1 Filed 04/27/20 Page 1 of 8
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                           District District
                                                       __________   of Massachusetts
                                                                             of __________

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                                Jonathan Shelmerdine

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place: Goodwin Procter LLP                                                            Date and Time:
           100 Northern Avenue
           Boston, MA 02210                                                            9:00 am; 14 days from service of this subpoena

          The deposition will be recorded by this method:                     Stenographer and videographer

       ✔
       u Production:    You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: See Schedule A. Documents shall be produced within 7 days prior to deposition date.




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk                               Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Cybereason, Inc. and Cybereason Labs Ltd                                , who issues or requests this subpoena, are:
Mark Tully, Goodwin Procter, 100 Northern Avenue, Boston, MA. 02210; Telephone: 6217-570-1289

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 1:20-mc-91192-WGY Document 2-1 Filed 04/27/20 Page 2 of 8
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                      Case 1:20-mc-91192-WGY Document 2-1 Filed 04/27/20 Page 3 of 8

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
         Case 1:20-mc-91192-WGY Document 2-1 Filed 04/27/20 Page 4 of 8



                                          SCHEDULE A

                           Definitions and Instructions to Shelmerdine

        1.       As used in these Requests, the terms “You” or “Your” shall mean Jonathan

(“Yonni”) Shelmerdine and his current and former affiliates, agents, representatives, accounts,

attorneys, employees, and any person acting on their behalf or under their control.

        2.       As used in these Requests, “SentinelOne” means SentinelOne, its present and past

affiliates, subsidiaries, predecessors, successors, principals, agents, representatives, attorneys,

directors, officers, temporary employees, employees, all persons now or previously under its

control, and all persons presently or previously acting or purporting to act on its behalf.

        3.       In responding to these Requests, you are to include all documents and tangible

things in your actual or constructive possession, custody, or control.

        4.       Each request for documents seeks production of the document in its entirety,

without abbreviation, redaction or expurgation, including all attachments or other matters affixed

thereto and all drafts thereof and copies thereof containing handwritten notes.

        5.       If any document covered by these Requests is withheld by reason of the attorney-

client privilege, work product protection, or any other claimed privilege or protection, a list is to

be furnished at the time that documents are produced identifying any such document for which

the privilege or protection is claimed, together with the following information with respect to any

such document withheld: date, sender, recipient and persons to whom copies were furnished and

the identity of any person, general subject matter, basis on which privilege or protection is

claimed, and the paragraph of these Requests to which such document relates.

        6.       In the event that any document or tangible thing called for by these Requests is no

longer in your possession, or subject to your control, or is no longer in existence, identify the

document and/or tangible thing and state whether it (i) has been destroyed or deleted; (ii) has

ACTIVE/102903184.1
         Case 1:20-mc-91192-WGY Document 2-1 Filed 04/27/20 Page 5 of 8



been lost, misplaced, or stolen; or (iii) is no longer in your possession, custody, or control, in

which case the name and address of any person believed by you to have possession, custody, or

control of that tangible thing or category of tangible things should be identified. In each such

instance, explain the circumstances surrounding the disposition of the requested tangible

things and the identity of all persons who you believe may have knowledge of such

disposition.

        7.       As used in these Requests, the term “document” is defined to be synonymous in

meaning and equal in scope to the usage of this term in Rule 34(a) of the Federal Rules of Civil

Procedure. You are required to produce any “document” that is in your possession, custody, or

control. A draft or non-identical copy is a separate document within the meaning of this term.

        8.       As used in these Requests, the term “communication” means any transmittal of

any information in the form of facts, ideas, opinions, inquiries or otherwise.

        9.       As used in these Requests, the term “concerning” means referring to, describing,

offering evidence of, or consulting.

        10.      All documents are to be produced as they are kept in the usual course of business,

so that Plaintiffs can ascertain the file in which they were located, their relative order in such

files, and how such files were maintained. Additionally, documents produced for inspection

shall be labeled to correspond with the categories in the request. To the extent that any of the

information sought by these Requests is maintained in an electronic format and otherwise is

provided in an alternate medium, please so indicate in your response.




                                                   2
ACTIVE/102903184.1
         Case 1:20-mc-91192-WGY Document 2-1 Filed 04/27/20 Page 6 of 8



                           Documents and Tangible Things Requested

        1.       All communications by You or anyone acting on Your behalf with SentinelOne

employees, officers or directors, or SentinelOne’s attorneys or agents, or anyone acting on their

behalf, within the last twelve (12) months. This should include any documents and/or

information concerning Cybereason Inc. and/or its subsidiary Cybereason Labs Ltd. (together,

“Cybereason”) transmitted or exchanged between You and SentinelOne.

        2.       All documents and communications concerning Your employment, or potential

employment, with SentinelOne, including without limitation any offer letters, job descriptions,

employment agreements, responses thereto, and any drafts of the foregoing.

        3.       All documents concerning Cybereason, including but not limited to all documents

concerning communications with Cybereason, and all documents concerning Cybereason’s

customer lists, customer contact information, customized customer specifications, client pitches,

slide decks, trade show materials, product development roadmaps, pricing methods for customer

contracts, renewal and expiration dates for customer contracts, sales and marketing plans, and

corporate strategies, as non-public, confidential, or proprietary.

        4.       All communications by and between You and any former, current, or prospective

Cybereason customer and/or employee concerning SentinelOne, including but not limited to, all

phone-related records, call logs, text messages, and emails.

        5.       All documents and things, including, but not limited to, all hard drives, USB

drives, electronic devices, CDs, DVDs, or other external and/or detachable storage media device,

that You ever used (or use) to copy or transmit information from any device, or network

(including phones, blackberry, tablets, desktop computers, laptop computers, servers, or




                                                  3
ACTIVE/102903184.1
         Case 1:20-mc-91192-WGY Document 2-1 Filed 04/27/20 Page 7 of 8



databases) that You used in connection with Your employment at Cybereason or that was issued

to You by Cybereason.

        6.       All documents and things, including, but not limited to, all hard drives, USB

drives, electronic devices, CDs, DVDs, or other external and/or detachable storage media device,

that You ever used (or use) to copy or transmit information belonging to Cybereason, including

but not limited to the Kingston DataTraveler You used in connection with your Cybereason-

issued laptop on April 5, 2020.

        7.       All documents concerning analysis done of any device that You used in

connection with Your employment at Cybereason or that was issued to You by Cybereason.




                                                  4
ACTIVE/102903184.1
         Case 1:20-mc-91192-WGY Document 2-1 Filed 04/27/20 Page 8 of 8



                                           Respectfully submitted,

                                           CYBEREASON

                                           By its attorneys,


                                           /s/ Mark E. Tully
                                           Mark E. Tully (BBO# 550403)
                                           Kate E. MacLeman (BBO# 684962)
                                           GOODWIN PROCTER LLP
                                           100 Northern Avenue
                                           Boston, Massachusetts 02210
                                           Tel.: 617.570.1000
                                           Fax.: 617.523.1231
                                           mtully@goodwinlaw.com
                                           kmacleman@goodwinlaw.com

Dated: April 27, 2020




                                       5
ACTIVE/102903184.1
